United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41242
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SERGIO ANTONIO BLANCO-SALINAS,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 5:06-CR-582
                         --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Sergio Antonio

Blanco-Salinas (Blanco) preserves for further review his

contention that his sentence is unreasonable because this court’s

post-Booker** rulings have effectively reinstated the mandatory

Sentencing Guideline regime condemned in Booker.    Blanco concedes

that his argument is foreclosed by United States v. Mares, 402

F.3d 511 (5th Cir. 2005), and its progeny, which have outlined

this court’s methodology for reviewing sentences for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-41242
                                -2-

reasonableness.   In light of Rita v. United States, ___ S. Ct.

___, 2007 WL 1772146 at *6-11 (2007), the issue remains

foreclosed.   Blanco also preserves for further review his

contention that his sentence is unreasonable because the illegal

reentry guideline is unduly severe.   Blanco concedes that this

argument is foreclosed by United States v. Tzep-Mejia, 461 F.3d

522, 527 (5th Cir. 2006), which held that “Booker does not give

sentencing courts the discretion to impose a non-Guideline

sentence based on the courts’ disagreement with Congressional and

Sentencing Commission policy.”   Finally, Blanco raises arguments

that are foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a

penalty provision and not a separate criminal offense.    The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.